Citation Nr: 1638323	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to June 1966.  He also had additional service in the United States Air Force Reserve (USAFR or Reserve) from March 1967 to April 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a lumbar spine disability.

The Veteran testified at a Travel Board hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2011, the Board remanded the case for further evidentiary development.  The case was returned to the Board in July 2014, when the Board denied the Veteran's claim for lumbar spine disability.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Veteran's representative and VA General Counsel  filed a joint motion for remand (JMR).  The Court granted the JMR that same month, vacating the July 2014 Board decision and remanding the matter for additional proceedings consistent with the JMR.  

In September 2015, the Board remanded the case to obtain an addendum opinion, which was associated with the claims file in December 2015.  In March 2016, the RO issued a supplemental statement of the case, where it continued to deny the Veteran's claim for service connection.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 



FINDING OF FACT

The probative evidence of record is against a finding that a low back disability was incurred during or aggravated by a period of active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  It appears that the Veteran's service treatment records from his period of active duty are unavailable.  In May 2007, the agency of original jurisdiction (AOJ) contacted the National Personnel Records Center (NPRC) to request the Veteran's service treatment records.  That same month, the NPRC notified the AOJ that records from the Veteran's active duty, between March 26, 1962 and June 24, 1966, were unavailable.  The NPRC did, however, locate and provide records from the Veteran's USAFR service, between March 24, 1967, and April 15, 1995.  In May and August 2007, the AOJ sent letters to the Veteran informing him of its unsuccessful attempts to obtain his active duty records.  The letters requested the Veteran provide copies of any service records he might have in his possession from this period.  They also described other documents the Veteran could submit as substitutes for service medical records, including statements from military medical personnel, buddy certificates or affidavits, letters written during service, or medical evidence from private hospitals and clinics.  In June 2007, the Veteran replied with a statement, wherein he indicated that apart from the records he had already provided in relation to his back surgery in 2005, there was nothing more to submit.  Further, he had "lost contact with anyone aboard [the] ship that might know of the injury."  In August 2007, the AOJ made a Formal Finding on the Unavailability of Service Records and entered it into the Veteran's claims folder.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's increased obligation to evaluate and discuss all of the favorable evidence, however, does not lower the legal standard of proof applicable to a claim of service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran was provided a VA examination in March 2012 with an addendum opinion in December 2015 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The Board finds the examination together with the addendum opinion adequate for the purpose of adjudicating the Veteran's appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including arthritis.  This presumption, however, only applies to the Veteran's active duty service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for a low back disability, which he contends resulted from an injury incurred while aboard the USS Coral Sea in November 1964.  Specifically, the Veteran reported that while he was pre-flighting an aircraft for relaunch, he dropped a screwdriver and jumped off the wing to quickly retrieve it, lest it damage the jet engine.  After he jumped, the Veteran felt his back hurting and had difficulty walking.  He reportedly visited the sickbay, at which time he was given pain medication.  The Veteran claims that from that time onward he experienced occasional back spasms.  See June 2007 statement.  At his Board hearing in June 2011, the Veteran provided similar testimony, which the Board found to be credible evidence of an in-service injury.  See October 2011 Board remand.

As discussed above, service treatment records from the Veteran's period of active service in the Navy are unavailable.  Medical treatment records from the Veteran's Reserve service contain several notations pertaining to his back.  A February 1974 treatment record reflects that the Veteran presented with complaints of upper back pain between his shoulder blades with spasms.  A follow-up examination several days later noted that the Veteran's symptoms had improved.  A June 1978 treatment record reflects a complaint of low back pain after lifting railroad ties at home.  A history of back strain was noted.  The physician diagnosed lumbar spine strain and prescribed bed rest, Valium, and an orthopedic consultation.  A July 1980 treatment record reflects a complaint of neck and back pain for four days, with no reported trauma.  On examination, there was pain on movement of the neck and mid to left upper back, but no pain noted on palpation.  Muscle spasm was noted throughout the back.  The physician diagnosed muscle spasm.

The Veteran underwent numerous periodic medical examinations during his Reserve service.  The reports of medical examinations (RME) contain normal clinical findings, with no back complaints or defects noted.  See RMEs dated in February 1967, February 1970, April 1970, June 1971, July 1972, August 1974, October 1977, October 1982, January 1987, and November 1990.  Furthermore, on reports of medical history (RMH) dated in February 1967, September 1975, February 1976, October 1982, January 1987, and November 1990, the Veteran affirmatively denied ever having recurrent back pain.  On a June 1971 RMH, the Veteran denied ever having back trouble of any kind.

Post-service medical evidence consists of private treatment records, which reflect complaints of lower back pain and surgical intervention.  August 2005 treatment records from Dr. L.R., an orthopedic surgeon, indicate the Veteran sought an orthopedic spinal surgery evaluation due to chronic low back pain.  At that time, the Veteran reported having experienced chronic low back pain since 1960, which had recently worsened.  He reported that he had "not undergone any diagnostic testing for his lumbar spine region or any treatment."  On a medical history form completed in conjunction with the evaluation, the Veteran wrote that he had never received treatment for his low back.  X-rays of the Veteran's lumbar spine revealed "disc space collapse at L4-5 level with some retrolisthesis present of L4 on L5."  An October 2005 treatment record from Dr. L.R. reflects diagnoses of "significant spinal stenosis, especially at the L3-4 level and . . . the L4-5 and L5-S1 levels," as well as "multilevel degenerative disc disease and spondylosis."  Dr. L.R. recommended lumbar decompression laminectomy at the L3-4, L4-5, and L5-S1 levels, but not "any type of fusion because of the extensive nature of his degenerative changes."  The Veteran underwent the recommended decompression laminectomy in November 2005.  An April 2006 post-operative evaluation reflects that the Veteran felt "great" and had "no significant pain whatsoever." The diagnosis given was "[s]tatus post decompression laminectomy L3-4, L4-5 and L5-S1 levels for spinal stenosis."  The evaluation report indicated that the Veteran was doing well and had no significant symptomatology.

A March 2011 radiological report contains diagnoses of multilevel degenerative changes with mild central stenosis at L2-3 level, as well as severe neural foraminal narrowing in the lower lumbar spine, especially at L4-5, left greater than right and L5-S1 levels, right greater than left.

In March 2012, the Veteran was afforded a VA spine examination.  At that time, the Veteran recounted the Navy incident and told the examiner that he "had ongoing back problems and went to chiropractors and doctors for the condition[,] but did not keep any records."  After discharge from active service, the Veteran continued to work as an aircraft mechanic in the Reserves and was employed in the civil service.  He denied any known acute back injuries, motor vehicle accidents, or other traumas.  He reported undergoing cervical fusion of C4-7 in 2002 and decompression laminectomy of L3-S1 in 2005, with diagnosis of spinal stenosis.  Since then, the Veteran had had progression of back condition with ongoing pain.  Treatment had consisted of ibuprofen 800 mg as needed, but was discontinued due to renal concerns.  He switched to Tylenol as needed.  He reportedly was advised that he may need a fusion of the lumbar spine to prevent further deterioration.  The examination report reflects current diagnoses of thoracic and lumbar degenerative disc disease, with bilateral sensory radiculopathy; lumbar spinal stenosis; and status post lumbar laminectomy L3-4, L4-5, L5-S1.

After examining the Veteran and reviewing the record, the examiner opined that the Veteran's low back disability was less likely than not (less than 50 percent probability) incurred in or caused by military service.  The examiner stated that "[a]lthough the Veteran claims his current symptoms are a continuation of the symptoms experienced on active duty, review of the few events of back spasm . . . show no objective evidence of a chronic condition. As a matter of fact, there is no objective evidence . . . of any type of chronic back condition." Thus, it "is less likely as not that the current conditions noted are related to the muscle spasms treated while on active duty" or during his service in the Reserves.  "The Veteran had no traumatic event in the military which would be known to lead to a chronic degenerative condition of the spine." The examiner explained that, based on a review of the relevant medical literature, "[s]pinal stenosis and degeneration of the spine is known medically . . . to develop as the result of trauma, and is often also a progressive age related degenerative process."  The examiner concluded that without a "significant traumatic event to the spine" in service, "it is not likely the current condition is related to service.  It is more likely an age related degenerative process."

In December 2015, pursuant to the July 2015 JMR, a VA examiner provided an addendum to the March 2012 VA spine examination.  The examiner reviewed the Veteran's Reserve treatment records and noted his complaints of back pain and problems in June 1966, July 1974, June 1978, and July 1980.  The examiner also noted that the Veteran did not report any back problems in his September 1975, February 1976, July 1976, October 1982, October 1987, and November 1990 RMH, and that the RMEs were negative for any back pain in November 1967, February 1970, April 1970, June 1971, August 1972, August 1974, October 1977, October 1982, January 1987, and November 1990.  The examiner opined that it was less likely than not that the Veteran's current back pain was a continuation of back pain from the military.  He addressed the Veteran's conceded in-service injury and the March 20120 VA examiner's statement that traumatic events could lead to DDD and spine stenosis.  Notably, he explained that trauma was defined as "any injury, physical or mental."  He found that since the Veteran had denied "any recurrent back pain from February 1976 through November 1998," and had stated that he did not have "back troubles of any kind in February 1967 and June 1971," it was therefore less likely than not that the "Veteran's trauma in the mid-1960s cased his current back pain." 

The Board finds this medical opinion, together with the March 2012 VA examination, persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded not weight); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

Entitlement to service connection on a direct basis requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has a current low back disability; however, the second and third requirements are not met.

With respect to the second requirement, the Veteran provided testimony of an in-service injury while aboard the USS Coral Sea in November 1964.  The Board has accepted this testimony as credible evidence of the reported injury.  The Veteran also testified with regard to his subsequent onboard treatment.  Specifically, the Veteran testified that he was treated with "some medication for the pain," "put on light duty," and examined on a weekly basis "until the pain was gone."  See June 2011 hearing transcript at 3.  The Veteran further stated that he was seen for "back problems" in Pensacola, Florida, after his transfer in March 1965.  Id. at 4.  The Board likewise finds these statements to be credible evidence of in-service treatment for low back pain.  Thus, the Board accepts the Veteran's statements as a substitute for his missing active duty service records.

That an injury or disease occurred in service, however, is not enough-there must be chronic disability resulting from that injury or disease.  On this point, the evidence does not support the Veteran's claim.  The Veteran asserted that since his in-service injury in November 1964, he has suffered from chronic back pain and muscle spasms.  See, e.g., June 2007 statement; April 2008 NOD; April 2009 VA Form 9; June 2011 hearing transcript; December 2011 statement; and March 2012 VA examination report.  He also reported seeking treatment for his back problems from numerous chiropractors and doctors over the years. Id.  

Although the Veteran is competent to report his symptoms, the Board does not find his statements regarding the chronicity of his back problems to be credible, as they are inconsistent with the contemporaneous medical evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

Specifically, the Veteran underwent numerous periodic medical examinations during his Reserve service, all of which produced normal clinical findings related to his back and contained no mention or complaint of back pain or problems.  Indeed, the Veteran affirmatively denied ever having recurrent back pain or back trouble on numerous self-completed RMH forms submitted throughout his Reserve service, including one completed in February 1967, when he underwent his initial Reserve examination.  The Board acknowledges that the Veteran's Reserve medical records contain several notations reflecting complaint of and treatment for back pain or spasm; however, these incidents, which were discussed above, appear to be isolated and acute instances, rather than manifestations of a chronic condition.  In fact, the Veteran's numerous examinations and self-reported RMHs support this observation, as do the March 2012 and December 2015 VA medical opinions.

Additionally, in August 2005, the Veteran reported to his orthopedic surgeon that he had never "undergone any diagnostic testing for his lumbar spine region or any treatment."  See also August 2005 Dr. L.R. medical history form (Veteran wrote: "Lower Back Never Treated").  These statements, which were made in the context of seeking medical treatment, are contrary to his later assertions of treatment by numerous chiropractors and doctors.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made for the purpose of seeking medical care, to be more probative than the Veteran's statements made in connection with his claim for VA benefits.  Thus, the earliest indication of a low back disability, based on the medical evidence of record, was in August 2005, when the Veteran sought a surgical evaluation from an orthopedic surgeon.  This lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With respect to the third requirement, the March 2012 VA examiner opined that the Veteran's low back disability was less likely than not (less than 50 percent probability) incurred in or caused by military service, but was more likely an age-related degenerative process.  Specifically, the VA examiner stated that the Veteran had not suffered a "significant traumatic event to the spine," and therefore it was "more likely an age related degenerative process."  The December 2015 VA examiner explained that trauma was "defined as any injury, physical or mental."  Nevertheless, the VA examiner found that the Veteran's current back pain was less likely than not due to his conceded in-service injury because the Veteran had denied any recurrent back pain from February 1976 through November 1998, and stated that he did not have back problems of any kind in February 1967 and June 1971.  Further, as stated above, in August 2005, the Veteran reported that he had never "undergone any diagnostic testing for his lumbar spine region or any treatment," notably writing that his back had never been treated in the medical history form. 

The Board acknowledges that the Veteran is competent to report symptoms of his low back disability; however, the question of whether there is a relationship or nexus between his low back disability and his service is complex in nature and must be answered by a medical professional with specialized knowledge or training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence that the Veteran has such medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, although the Veteran is competent to describe his low back symptoms, he is not competent to opine on the complex medical question of etiology.

Therefore, after a review of the entirety of the evidence of record, and careful consideration of the benefit-of-the doubt rule, the Board finds that entitlement to service connection for a low back disability cannot be granted on a direct basis.  As discussed, the Veteran's claim fails because there is no credible evidence of a chronic disability arising from his November 1964 in-service injury, and no competent evidence of a nexus between the Veteran's current low back disability and any incident in service.

With regard to service connection on a presumptive basis, the Board notes that arthritis (degenerative disc disease) is one of the chronic diseases listed under 38 C.F.R. § 3.309(a), and must be considered.  Regulations provide that where the chronic disease manifests to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Here, there is no competent evidence that degenerative disc disease of the spine manifested at all within one year of June 1966, the date of separation from active service.  As noted, the medical evidence of record indicates the Veteran was first diagnosed with degenerative disc disease in 2005.  Although the exact date the degenerative disc disease first manifested is unknown, neither the Veteran nor the medical evidence indicates that it manifested within one year of discharge.  Consequently, entitlement to service connection on a presumptive basis must also be denied.

In sum, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disability.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule, although carefully considered, does not help the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


